NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JAMES BLACK,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4624
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

James Black, pro se.


PER CURIAM.

              Affirmed.




SILBERMAN, KELLY, and CRENSHAW, JJ., Concur.